Examiner’s Amendment

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tingting Liu on 01/27/2022.
The application has been amended for some claims as follows  and all other claims remain unchanged as filed by applicant on 10/01/2019: 

1 (Currently Amended). A substrate storing container comprising:
a container main body which includes a tubular wall portion which has an opening circumferential portion in which a container main body opening portion is formed in one end portion and in which another end portion is closed, and in which a substrate storing space capable of storing a plurality of substrates and communicating with the container main body opening portion is formed by an inner face of the wall portion;

a lid body side substrate support portion disposed in a part of the lid body facing the substrate storing space, and capable of supporting edge portions of the plurality of substrates when the container main body opening portion is closed by the lid body; and
a back side substrate support portion disposed so as to form a pair with the lid body side substrate support portion in the substrate storing space, capable of supporting edge portions of the plurality of substrates, and capable of supporting the plurality of substrates in cooperation with the lid body side substrate support portion when the container main body opening portion is closed by the lid body,
wherein the lid body side substrate support portion includes a lid body side substrate receiving portion which receives the edge portion of the substrate when supporting the substrate, and a frame portion retained on an inner face side of the lid body and having a first face facing the inner face side of the lid body and a second face which is a face opposite to the first face,
wherein the lid body includes a frame portion retaining portion which retains the frame portion in an inserted state, and has a third face facing the first face and a fourth face facing the second face, and
wherein the lid body side substrate support portion further includes a first convex portion projecting to the third face on the first face side of the frame portion, and an engaging portion which engages with the frame portion retaining portion on the second face side of the frame portion in a state where the frame portion is inserted and the first face of the frame portion is not face contact with the third face of the frame portion retaining portion.





Allowable Subject Matter
1.	1-3 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a substrate storing container comprising “an engaging portion which engages with the frame portion retaining portion on the second face side of the frame portion in a state where the frame portion is inserted and the first face of the frame portion is not face contact with the third face of the frame portion retaining portion” in combination with other limitations as a whole.


The closet prior arts on records is Gregerson et al (US 2015/0122699 Al), Sasaki et al. (US Patent 8292081), Nyseth et al. (US PGPUB 2002/0005369 A1). None of the prior arts teach about the allowable subject matter limitation. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices.

Claims 2-3 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897